Exhibit 10.17
Executive Retention Agreement
     THIS EXECUTIVE RETENTION AGREEMENT between Vistaprint N.V. (the “Company”)
and Ernst Teunissen (the “Executive”) is made as of March 1, 2011 (the
“Effective Date”). Except where the context otherwise requires, the term
“Company” includes each of Vistaprint N.V. and any of its present or future
parent or subsidiary corporations.
     WHEREAS, the Company desires to retain the services of the Executive and,
in order to do so, is entering into this Agreement in order to provide
compensation to the Executive in the event the Executive’s employment with the
Company is terminated under certain circumstances;
     WHEREAS, the Company also recognizes that the possibility of a change in
control of the Company exists and that such possibility, and the uncertainty and
questions that it may raise among key personnel, may deter key potential
personnel from joining the Company and may result in the departure or
distraction of key personnel to the detriment of the Company and its
shareholders;
     WHEREAS, considering the duties of the Executive, it is expressly agreed
that his employment contract is agreed on in consideration of the current
capital share structure of the Company and the current composition of its lead
management; and
     WHEREAS, the Company’s Supervisory Board (the “Supervisory Board”) has
determined that appropriate steps should be taken to retain the Executive and to
reinforce and encourage the continued employment and dedication of the Company’s
key personnel without distraction from the possibility of a change in control of
the Company and related events and circumstances.
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in the Company’s employ, the Company agrees that the Executive shall
receive the benefits set forth herein in the event of a Change in Control and
the severance and other benefits set forth in this Agreement in the event the
Executive’s employment with the Company is terminated under the circumstances
described below.
     1. Key Definitions.
     See Annex A for a list of certain defined terms used herein.
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company of its obligations under this Agreement
following a termination of the Executive’s employment (the “Term”).
     3. Employment Status; Termination of Employment.
          3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating employment at any time.
          3.2 Termination of Employment.
               (a) Any termination of the Executive’s employment by the Company
or by the Executive (other than due to the death of the Executive) shall be
communicated by a written notice to the other party hereto (the “Notice of
Termination”), given in accordance with Section 7. Any Notice of Termination
shall:
                    (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice,
                    (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and
                    (iii) specify the Date of Termination (as defined below).

1



--------------------------------------------------------------------------------



 



               (b) The effective date of an employment termination (the “Date of
Termination”) shall be the close of business on the date specified in the Notice
of Termination (which date may not be less than 15 days or more than 120 days
after the date of delivery of such Notice of Termination), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be; provided, however that if the Executive
is resigning the Executive’s employment for other than Good Reason or if the
Executive’s employment is not terminated Without Cause in accordance with
Section 17 of Annex A, the Company may elect to accept such resignation prior to
the date specified in the Executive’s notice and the Date of Termination shall
be the date the Company notifies the Executive of such acceptance. In the event
the Company fails to satisfy the requirements of Section 3.2(a) regarding a
Notice of Termination, the purported termination of the Executive’s employment
pursuant to such Notice of Termination shall not be effective for purposes of
this Agreement.
               (c) The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting any such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
               (d) Any Notice of Termination for Cause given by the Company must
be given within 30 days of the occurrence of the event(s) or circumstance(s),
which constitute(s) Cause. Prior to any Notice of Termination for Cause being
given (and prior to any termination for Cause being effective), the Executive
shall be entitled to a hearing before the Supervisory Board at which the
Executive may, at the Executive’s election, be represented by counsel and at
which the Executive shall have a reasonable opportunity to be heard. Such
hearing shall be held on not less than 30 days prior written notice to the
Executive stating the Supervisory Board’s intention to terminate the Executive
for Cause and stating in detail the particular event(s) or circumstance(s) which
the Supervisory Board believes constitutes Cause for termination. Any such
Notice of Termination for Cause must be approved by an affirmative vote of
two-thirds of the members of the Supervisory Board.
               (e) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days of the occurrence of the event(s) or
circumstance(s), which constitute(s) Good Reason.
     4. Benefits to Executive.
          4.1 Acceleration of Awards. If the Change in Control Date occurs prior
to the Date of Termination, then, effective upon the Change in Control Date,
               (a) each outstanding option to purchase shares of the Company
held by the Executive (to the extent not then currently exercisable) shall
become immediately exercisable in full and shares of the Company received upon
exercise of any options will no longer be subject to any applicable right of
repurchase or first refusal by the Company,
               (b) each outstanding restricted stock award held by the Executive
shall be deemed to be fully vested and such vested shares will no longer be
subject to any applicable right of repurchase or first refusal by the Company,
               (c) each outstanding restricted share unit award held by the
Executive shall be deemed to be fully vested and such vested shares shall be
distributed to the Executive as soon as practicable thereafter,
               (d) notwithstanding any provision in any applicable option
agreement to the contrary, each such option shall continue to be exercisable by
the Executive for a period of 12 months following the Date of Termination if the
Executive is terminated Without Cause or resigns for Good Reason following the
Change in Control Date, but in no event may the option be exercised after the
original expiration date of the option,
               (e) the performance criteria set forth in any Multi-Year Award
shall be deemed satisfied at the mid-range target level for the Performance
Period in which the Change in Control occurs and for each subsequent Performance
Period that is part of the award under such Multi-Year Award, and the Executive
shall be entitled to receive the full mid-range target bonus for each such
Performance Period on the Change in Control Payment Date, and

2



--------------------------------------------------------------------------------



 



               (f) the performance criteria set forth in any Annual Award shall
be deemed satisfied at 100% of the target levels, and the Executive shall be
entitled to receive, on the Change in Control Payment Date, the product of
(i) 100% of the target bonus for the Performance Period in which the Change in
Control occurs and (ii) the Pro-Rating Fraction.
          4.2 Compensation. If the Executive’s employment with the Company
terminates during the Term, the Executive shall be entitled to the following
benefits:
               (a) Termination Without Cause or Resignation for Good Reason
Prior to the Change in Control Date. If the Executive’s employment with the
Company is terminated by the Company Without Cause (other than for Disability or
Death) or the Executive resigns for Good Reason prior to the Change in Control
Date, then the Executive shall be entitled to the following benefits:
                    (i) the Company shall pay to the Executive the following
amounts:
                         (1) in a lump sum in cash in the next regularly
scheduled pay cycle following the Date of Termination, the sum of:
     (A) the Executive’s unpaid base salary through the Date of Termination,
     (B) if quarterly bonuses are then being paid, the product of (i) the
greater of any quarterly bonus paid or payable (including any bonus or portion
thereof which has been earned but deferred or which the Executive forewent) for
the most recently completed fiscal quarter or any quarterly bonus payable for
the then current fiscal quarter and (ii) a fraction, the numerator of which is
the number of days in the current fiscal quarter through the Date of
Termination, and the denominator of which is 90, and
     (C) the amount of any compensation previously deferred by the Executive
(together with any accrued interest or earnings thereon) and any accrued
vacation pay,
in each case to the extent not previously paid (the sum of the amounts described
in clauses (A), (B) and (C) shall be hereinafter referred to as the “Accrued
Obligations”);
                         (2) in a lump sum in cash in the next regularly
scheduled pay cycle following the Date of Termination, an amount equal to the
sum of :
     (A) 100% of the greater of (i) the Executive’s target annual bonus
(including the sum of any target annual bonus under any Annual Award or other
agreement or arrangement and any target quarterly bonuses, if applicable) for
the then current fiscal year multiplied by the average actual annual bonus
payout percentage for the three fiscal year period ending prior to the Date of
Termination; provided however that, if the Executive has been employed by the
Company for more than two but less than three full fiscal years prior to the
Date of Termination, the average actual annual bonus payout percentage for the
two fiscal year period ending prior to the Date of Termination will be used for
calculating the product in this clause (i) instead of the average actual annual
bonus payout percentage for the three fiscal year period; and provided further
that if the Executive has been employed by the Company for less than two full
fiscal years prior to the Date of Termination, the product in this clause
(i) shall be deemed to equal zero; and (ii) the Executive’s target annual bonus
(including the sum of any target annual bonus under any Annual Award or other
agreement or arrangement and any quarterly bonuses, if applicable) for the then
current fiscal year; and
     (B) the Executive’s then current annual base salary,
(the sum of the amounts described in clauses (A) and (B) shall be hereinafter
referred to as the “Severance Payment”);
                         (3) with respect to any Multi-Year Award and Annual
Award:
     (A) If subsequent to such termination or resignation a Change in Control
does not occur prior to the end of the applicable Performance Period, the
Company shall pay the Executive, in a lump sum in cash

3



--------------------------------------------------------------------------------



 



on the Award Payment Date, any Pro-Rated Multi-Year Award and any Pro-Rated
Annual Award, as applicable. Notwithstanding the foregoing, in no event will any
Pro-Rated Multi-Year Award or any Pro-Rated Annual Award, as applicable, be
higher than the bonus the Executive would have achieved for the applicable
Performance Period under the applicable Multi-Year Award or Annual Award, as the
case may be, had the Executive remained employed with the Company through the
end of the applicable Performance Period.
     (B) If subsequent to such termination or resignation a Change in Control
does occur prior to the end of the applicable Performance Period, the Company
shall pay the Executive, in a lump sum in cash on the Change in Control Payment
Date, any Pro-Rated Multi-Year Award and any Pro-Rated Annual Award, as
applicable.
     (C) Upon the occurrence of either of the events described in
Section 4.2(a)(i)(3)(A) or Section 4.2(a)(i)(3)(B), as applicable, each
Multi-Year Award shall be terminated with respect to any remaining Performance
Periods under such Agreement that would occur after the Performance Period in
which the Date of Termination occurs and the Executive shall have no further
rights with respect to the terminated portion of such Multi-Year Award.
                    (ii) for 12 months after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Executive and the Executive’s family at least equal to those which would have
been provided to them if the Executive’s employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Effective Date or,
if more favorable to the Executive and the Executive’s family, in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies; provided, however, that if the Executive
becomes reemployed with another employer and is eligible to receive a particular
type of benefits (e.g., health insurance benefits) from such employer on terms
at least as favorable to the Executive and the Executive’s family as those being
provided by the Company, then the Company shall no longer be required to provide
those particular benefits to the Executive and the Executive’s family (such
benefits shall be hereinafter referred to as the “Primary Benefits”);
                    (iii) to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”); and
                    (iv) for purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree benefits to which
the Executive is entitled, the Executive shall be considered to have remained
employed by the Company until 12 months after the Date of Termination.
               (b) Termination Without Cause or Resignation for Good Reason
within one year after the Change in Control Date. If the Executive’s employment
with the Company is terminated Without Cause by the Company (other than for
Disability or Death) or the Executive resigns for Good Reason at any time on or
before the one year anniversary of the Change in Control Date, then the
Executive shall be entitled to the following benefits:
                    (i) the Company shall pay to the Executive the following
amounts:
                         (1) in a lump sum in cash in the next regularly
scheduled pay cycle following the Date of Termination, the Accrued Obligations;
                         (2) in a lump sum in cash in the next regularly
scheduled pay cycle following the Date of Termination, an amount equal to the
Severance Payment;
                    (ii) for 12 months after the Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide to the Executive and
the Executive’s family the Primary Benefits;

4



--------------------------------------------------------------------------------



 



                    (iii) to the extent not previously paid or provided, the
Company shall timely pay or provide to the Executive the Other Benefits; and
                    (iv) for purposes of determining eligibility (but not the
time of commencement of benefits) of the Executive for retiree benefits to which
the Executive is entitled, the Executive shall be considered to have remained
employed by the Company until 12 months after the Date of Termination.
               (c) Section 409A of the Code. Neither the Company nor the
Executive may elect to defer delivery of any of the payments to be made under
Section 4.2(a) or 4.2(b). If any of the benefits payable under Section 4.2(a) or
4.2(b) (each a “Termination Benefit”) is considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”),
and the Executive is considered a “specified employee” within the meaning of
Section 409A, then notwithstanding the provisions of Sections 4.2(a) and (b), no
such Termination Benefit shall be paid to the Executive during the six-month
period following the Executive’s termination of employment, provided, however
that that such Termination Benefits may be paid immediately following the death
of the Executive and such Termination Benefits shall be paid in a lump sum
immediately upon the expiration of such 6-month period; and, provided, further,
if not prohibited by Section 409A, such Termination Benefits shall, upon the
Date of Termination, be paid into an escrow account with a third party
acceptable to the Executive, such escrow account to be subject to the claims of
creditors of the Company and such Termination Benefits to be paid to the
Executive immediately upon the expiration of such six-month period.
               (d) Termination for Cause; Resignation without Good Reason;
Termination for Death or Disability. If the Company terminates the Executive’s
employment with the Company for Cause at any time, the Executive voluntarily
resigns at any time for other than Good Reason, or if the Executive’s employment
with the Company is terminated by reason of the Executive’s death or Disability,
then the Company shall (i) pay the Executive (or the Executive’s estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination,
the sum of (A) the Executive’s unpaid base salary through the Date of
Termination, and (B) the amount of any compensation previously deferred by the
Executive to the extent not previously paid and (ii) timely pay or provide to
the Executive the Other Benefits.
               (e) Currency and Foreign Exchange Rate. For purposes of
calculating the benefits payable to the Executive pursuant to this Section 4,
such benefits shall in each case be payable in the currency in which the
Executive would have received such compensation in the ordinary course of
business as of the Date of Termination or Change in Control Date, as applicable
(the “Present Currency”). In the event that the Executive received any
compensation in prior fiscal years in any currency other than the Present
Currency (the “Prior Currency”), then for purposes of calculating the
Executive’s Severance Payment, Pro-Rated Annual Award, and Pro-Rated Multi-Year
Award, as applicable, any amounts paid to the Executive in the Prior Currency
shall be converted to the Present Currency at the prevailing exchange rate that
was in effect on the date such compensation was paid.
               (f) Exclusions from Base Salary and Bonus. For purposes of this
Section 4, base salary and bonus exclude, without limitation, the following
items: permanent or temporary housing allowances, transportation and moving
expenses, tuition, air travel for non-business reasons, tax equalization
payments, and any extraordinary payments that the Executive may be entitled to
pursuant to non-U.S. law.
          4.3 Taxes.
               (a) In the event that Vistaprint N.V. (or any successor thereto)
undergoes a “Change in Ownership or Control” (as defined in Annex A), the
Company shall, within 15 days after each date on which the Executive becomes
entitled to receive (whether or not then due) a Contingent Compensation Payment
(as defined in Annex A) relating to such Change in Ownership or Control,
determine and notify the Executive (with reasonable detail regarding the basis
for its determinations) (i) which of the payments or benefits due to the
Executive (under this Agreement or otherwise) following such Change in Ownership
or Control constitute Contingent Compensation Payments, (ii) the amount, if any,
of the excise tax (the “Excise Tax”) payable pursuant to Section 4999 of the
Code, by the Executive with respect to such Contingent Compensation Payment and
(iii) the amount of the Gross-Up Payment (as defined in Annex A) due to the
Executive with respect to such Contingent Compensation Payment. Within 30 days
after delivery of such notice to the Executive, the Executive shall deliver a
response to the Company (the “Executive Response”) stating either that the
Executive (A) agrees with the Company’s determination pursuant to the preceding
sentence or (B) disagrees with such determination, in which case the Executive
shall indicate which

5



--------------------------------------------------------------------------------



 



payment and/or benefits should be characterized as a Contingent Compensation
Payment, the amount of the Excise Tax with respect to such Contingent
Compensation Payment and the amount of the Gross-Up Payment due to the Executive
with respect to such Contingent Compensation Payment. The amount and
characterization of any item in the Executive Response shall be final; provided,
however, that in the event that the Executive fails to deliver an Executive
Response on or before the required date, the Company’s initial determination
shall be final. Within 60 days after the due date of each Contingent
Compensation Payment to the Executive, the Company shall pay to the Executive,
in cash, the Gross-Up Payment with respect to such Contingent Compensation
Payment, in the amount determined pursuant to this Section 4.3(a).
               (b) The provisions of this Section 4.3 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
               (c) Notwithstanding anything to the contrary set forth above in
this Section 4.3 or elsewhere in this Agreement, in the event no Excise Tax
would be payable by the Executive pursuant to Section 4999 of the Code following
a Change in Ownership or Control of Vistaprint N.V. if the Contingent
Compensation Payment the Executive is otherwise entitled to receive in
connection with such Change in Ownership or Control is reduced by up to $50,000
(such amount up to $50,000 being referred to herein as the “Excise Tax Avoidance
Amount”), the Executive hereby agrees that the Contingent Compensation Payment
will be reduced by such Excise Tax Avoidance Amount such that no Excise Tax will
be payable by the Executive and the Company in turn will not be required to pay
the Gross-up Payment to the Executive. Any reduction in the Contingent
Compensation Payment required to be made pursuant to this subparagraph shall be
made first with respect to the portion of the Contingent Compensation Payment
payable in cash before being made with respect to any portion of the Contingent
Compensation Payment to be provided in the form of benefits, and in either case
shall be made in the inverse order of the scheduled dates or times for the
payment or provision of such Contingent Compensation Payments. A determination
as to whether any reduction in the Executive’s Contingent Compensation Payment
is required pursuant to the provisions of this subparagraph (c), and if so, the
amount of the reduction so required, shall be included as part of the
communications and procedures described in subparagraph (a) above.
          4.4 Mitigation. Except as provided in Section 4.3(c) above, the
Executive shall not be required to mitigate the amount of any payment or
benefits provided for in this Section 4 by seeking other employment or
otherwise. Further, except as provided in Sections 4.2(a)(ii) and (b)(ii) and in
Section 8.9, the amount of any payment or benefits provided for in this
Section 4 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Executive to the Company or
otherwise.
     5. Disputes.
          5.1 Settlement of Disputes; Arbitration. All claims by the Executive
for benefits under this Agreement shall be directed to and determined by the
Supervisory Board and shall be in writing in accordance with Section 7.1. Any
denial by the Supervisory Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing in accordance with Section 7.1
and shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon. The Supervisory Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim. Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.
          5.2 Expenses. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal, accounting and other fees and expenses which
the Executive may reasonably incur as a result of any claim or contest
(regardless of the outcome thereof) by the Company, the Executive or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive regarding the amount of any payment or benefits
pursuant to this Agreement), plus in each case interest on any delayed payment
at the applicable Federal rate provided for in Section 7872(f)(2)(A) of the
Code.
          5.3 Compensation During a Dispute. If the right of the Executive to
receive benefits under Section 4 (or the amount or nature of the benefits to
which the Executive is entitled to receive) are the subject of a

6



--------------------------------------------------------------------------------



 



dispute between the Company and the Executive, the Company shall continue (a) to
pay to the Executive’s base salary as of the Effective Date (or as the same was
or may be increased thereafter from time to time) and (b) to provide benefits to
the Executive and the Executive’s family at least equal to those which would
have been provided to them, if the Executive’s employment had not been
terminated, in accordance with the applicable Benefit Plans in effect on the
Effective Date (or as subsequently adopted or modified with the Executive’s
written consent), until such dispute is resolved either by mutual written
agreement of the parties or by an arbitrator’s award pursuant to Section 5.1.
Following the resolution of such dispute, the sum of the payments (net of tax
and other withholdings) made to the Executive under clause (a) of this
Section 5.3 shall be deducted from any cash payment which the Executive is
entitled to receive pursuant to Section 4; and if such sum exceeds the amount of
the cash payment which the Executive is entitled to receive pursuant to
Section 4, the excess of such net sum over the amount of such payment shall be
repaid (without interest) by the Executive to the Company within 60 days of the
resolution of such dispute.
     6. Successors.
          6.1 Successor to the Company. Vistaprint N.V. shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Vistaprint
N.V. to expressly assume and agree to perform this Agreement to the same extent
that Vistaprint N.V. would be required to perform it if no such succession had
taken place. Failure of the Company to obtain an assumption of this Agreement at
or prior to the effectiveness of any succession shall (a) be a material breach
of this Agreement and shall constitute Good Reason if the Executive elects to
terminate employment, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the Date
of Termination and (b) shall cause such succession to be deemed a Change in
Control for purposes of Section 4 hereof regardless of the definition of Change
in Control set forth in Annex A. As used in this Agreement, “Company” shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise, except where the context otherwise requires.
          6.2 Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amount would still be payable to
the Executive or the Executive’s family hereunder if the Executive had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
     7. Notice.
          7.1 All notices, instructions and other communications given hereunder
or in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to:
the Company, at:
Vistaprint N.V.
Hudsonweg 8
5928 LW Venlo
The Netherlands
with a copy to:
Thomas S. Ward, Esq.
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
USA

7



--------------------------------------------------------------------------------



 



and to the Executive at the Executive’s address indicated on the signature page
of this Agreement (or to such other address as either the Company or the
Executive may have furnished to the other in writing in accordance herewith).
     7.2 Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the party for
whom it is intended.
     8. Miscellaneous.
          8.1 Consideration. The Executive acknowledges having received adequate
consideration from the Company for entering into this Agreement.
          8.2 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          8.3 Injunctive Relief. The Company and the Executive agree that any
breach of this Agreement by the Company is likely to cause the Executive
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Executive
shall have the right to specific performance and injunctive relief.
          8.4 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
          8.5 Guarantee. The Company hereby unconditionally guarantees all of
the payment obligations of the Company to the Executive which may arise in
connection with the terms and conditions of this Agreement.
          8.6 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          8.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          8.8 Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.
          8.9 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Except for the provisions of Section 4.1 hereof, nothing in this
Agreement shall modify, amend or alter, in any manner, any stock option, stock
restriction or other equity incentive arrangement or any non-disclosure,
non-competition, non-solicitation, assignment of invention, or any similar
agreement, to which the Executive is a party. Executive shall not be entitled to
any severance or similar benefits in excess of the benefits the Executive is
owed under this Agreement. To the extent that, at the time of the Executive’s
termination of employment, any laws or regulations provide for the payment of a
severance or similar benefit that is in addition to, or in excess of, the
amounts Executive is owed with respect to any similar element of compensation
under this Agreement, the Executive hereby waives any rights or benefits to
which the Executive may be entitled pursuant to any such laws or regulations;
provided that, to the extent the foregoing waiver is ineffective or
unenforceable, the benefits to which the Executive is owed under this Agreement
shall be reduced to an amount such that the sum of such reduced amount and the

8



--------------------------------------------------------------------------------



 



amount the Executive actually receives pursuant to any such laws or regulations
is equal to the amount that would have been payable under this Agreement but for
the operation of this proviso.
          8.10 Amendments. This Agreement may be amended or modified only by a
written instrument executed by the Company and the Executive. Notwithstanding
anything herein to the contrary, to the extent future guidance is issued
regarding Section 409A that the Company or the Executive reasonably believe will
result in adverse tax consequences to the Executive as a result of this
Agreement, then the Company and the Executive will renegotiate the terms of this
Agreement in good faith in order to minimize or eliminate such tax treatment.
          8.11 Executive’s Acknowledgements. The Executive acknowledges that the
Executive (a) has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of this Agreement; and
(d) understands that the Company’s outside and in-house counsel are acting as
counsel to the Company in connection with the transactions contemplated by this
Agreement, and are not acting as counsel for the Executive.
          8.12 Award Transfers. All references in this Agreement to options,
restricted share units, restricted stock awards, other equity awards or any
other awards of the Company (collectively, “Awards”), and all provisions related
to such Awards and the benefits obtained by the Executive with respect to the
treatment of such Awards, shall be deemed to apply equally to: (i) Awards held
directly by the Executive and (ii) Awards transferred by the Executive to
permitted transferees under the terms of such Awards, including, without
limitation, Awards transferred by the Executive to any immediate family member,
family trust, family partnership or family limited liability company established
solely for the benefit of the Executive and/or an immediate family member of the
Executive; such that, without limiting the generality of the foregoing, all
rights and benefits of and to the Executive arising from or relating to the
treatment of such Awards under the terms of this Agreement shall be deemed to
apply equally to any such Awards transferred to and held by such permitted
transferees, including, without limitation, all rights and benefits relating to
the acceleration of vesting of Awards, the extension of the period for
exercising Awards, and the payment to the Executive of a Gross-Up Payment to
compensate the Executive for Excise Taxes owed by the Executive due to the
Executive’s receipt of Contingent Compensation Payments resulting from a Change
in Ownership or Control.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

                  VISTAPRINT N.V.    
 
                /s/Robert S. Keane              
 
  By:   Robert S. Keane    
 
  Title:   CEO and Chairman, Management Board    
 
           
 
  EXECUTIVE    
 
                /s/Ernst J. Teunissen                   Ernst Teunissen    

9



--------------------------------------------------------------------------------



 



Annex A
     As used herein, the following terms shall have the following respective
meanings:
     1. “Annual Award” means any annual award under the Vistaprint N.V.
Performance Incentive Plan or Performance Incentive Plan for Covered Employees,
as the case may be (collectively, the “Performance Incentive Plan”).
     2. “Award Payment Date” means the date which shall occur as soon as
practicable following the end of the applicable Performance Period, but no later
than the end of the next succeeding fiscal quarter following the end of the
applicable Performance Period.
     3. “Cause” means:
               (a) the Executive’s willful and continued failure to
substantially perform the Executive’s reasonable assigned duties (other than any
such failure resulting from incapacity due to physical or mental illness or any
failure after the Executive gives Notice of Termination for Good Reason), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive from the Supervisory Board which
specifically identifies the manner in which the Supervisory Board believes the
Executive has not substantially performed the Executive’s duties; or
               (b) the Executive’s willful engagement in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company.
For purposes of this definition, no act or failure to act by the Executive shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Executive’s action or omission was in the
best interests of the Company.
     4. “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below:
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of Vistaprint N.V. (or any successor thereto) if, after such
acquisition, such Person beneficially owns (within the meaning of Rule 13d-3
promulgated under the Exchange Act) 50% or more of either (x) the
then-outstanding ordinary shares of Vistaprint N.V. (or any successor thereto)
(the “Outstanding Vistaprint N.V. Ordinary Shares”) or (y) the combined voting
power of the then-outstanding securities of Vistaprint N.V. (or any successor
thereto) entitled to vote generally in the election of directors (the
“Outstanding Vistaprint N.V. Voting Securities”); provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from Vistaprint N.V. (or any
successor thereto) (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for ordinary shares or voting securities of Vistaprint N.V. (or any
successor thereto), unless the Person exercising, converting or exchanging such
security acquired such security directly from Vistaprint N.V. (or any successor
thereto) or an underwriter or agent of Vistaprint N.V. (or any successor
thereto)), (ii) any acquisition by Vistaprint N.V. (or any successor thereto),
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Vistaprint N.V. (or any successor thereto) or any corporation
controlled by Vistaprint N.V. (or any successor thereto), or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i) and (ii) of subsection (c) of this definition; or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Supervisory Board, where the term “Continuing
Director” means at any date a member of the Supervisory Board (i) who was a
member of the Supervisory Board on the date of the execution of this Agreement
or (ii) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Supervisory Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such

10



--------------------------------------------------------------------------------



 



nomination or election; provided, however, that there shall be excluded from
this clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Supervisory Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving Vistaprint N.V. (or any
successor thereto) or a sale or other disposition of all or substantially all of
the assets of Vistaprint N.V. (or any successor thereto) in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (i) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Vistaprint N.V. Ordinary Shares and Outstanding
Vistaprint N.V. Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
ordinary shares and the combined voting power of the then-outstanding securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns Vistaprint N.V. (or any successor thereto) or substantially all of the
assets of Vistaprint N.V. (or any successor thereto) either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Vistaprint N.V. Ordinary Shares and Outstanding Vistaprint N.V.
Voting Securities, respectively; and (ii) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by Vistaprint N.V. (or any successor thereto) or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 30% or more of the then
outstanding ordinary shares of the Acquiring Corporation, or of the combined
voting power of the then-outstanding securities of such corporation entitled to
vote generally in the election of directors (except to the extent that such
ownership existed prior to the Business Combination); or
               (d) approval by the Supervisory Board of a complete liquidation
or dissolution of Vistaprint N.V. (or any successor thereto).
     5. “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if the Executive’s employment with
the Company is terminated (other than a termination by the Company for Cause or
a resignation by the Executive without Good Reason) less than 180 days prior to
the date on which the Change in Control occurs, then for all purposes of this
Agreement the “Change in Control Date” shall mean the date immediately prior to
the Date of Termination.
     6. “Change in Control Payment Date” means the date which shall occur as
soon as practicable following the Change in Control, but no later than two and
one half months following the Change in Control.
     7. “Code” means the Internal Revenue Code of 1986, as amended.
     8. “Compensation Committee” means the Compensation Committee of the
Supervisory Board.
     9. “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
     10. “Multi-Year Award” means any four-year award or other multi-year award
under the Performance Incentive Plan.
     11. “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the events or circumstances set forth in clauses (a) through
(d) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, within 30 days
of the Notice of Termination (as defined in Section 3.2(a)) given by the
Executive in respect thereof, such event or

11



--------------------------------------------------------------------------------



 



circumstance has been fully corrected and the Executive has been reasonably
compensated for any losses or damages resulting therefrom. If the Company does
not fully correct such event or circumstance during this 30-day period, the
Notice of Termination for Good Reason given by the Executive shall become
effective.
               (a) a material diminution in the Executive’s authority, duties or
responsibilities in effect as of the Effective Date;
               (b) a material reduction in the Executive’s base salary as in
effect on the Effective Date or as the same was or may be increased thereafter
from time to time except to the extent that such reduction affects all executive
officers of the Company and its subsidiaries to a comparable extent;
               (c) a material change by the Company in the geographic location
at which the Executive performs the principal duties for the Company; or
               (d) any action or inaction by the Company that constitutes a
material breach of this Agreement.
For purposes of this Agreement, any reasonable, good faith determination of
“Good Reason” made by the Executive shall be conclusive, binding and final. The
Executive’s right to resign for Good Reason shall not be affected by the
Executive’s incapacity due to physical or mental illness.
     12. “Performance Period” means the time period for which the Executive’s
performance is measured for purposes of receiving a bonus under the Performance
Incentive Plan.
     13. “Pro-Rated Annual Award” means, with respect to any Annual Award, the
product of (i) the average actual payout percentage under the Annual Award for
the two most recently completed fiscal years, multiplied by 100% of the
Executive’s base amount for the then-current Performance Period and (ii) the
Pro-Rating Fraction; provided, however, that if the Executive did not have an
Annual Award in each of the two most recently completed fiscal years, the
Pro-Rated Annual Award shall be equal to the product of (i) 100% of the base
amount for the Performance Period in which the Date of Termination occurs and
(ii) the Pro-Rating Fraction.
     14. “Pro-Rated Multi-Year Award” means, with respect to each of the
Executive’s Multi-Year Awards, the product of (i) the average actual payout
percentage under the Multi-Year Award for the two most recently completed fiscal
years, multiplied by the Executive’s mid-range target bonus for the Multi-Year
Award that is in effect for the then-current Performance Period and (ii) the
Pro-Rating Fraction; provided, however, that if the Executive did not have a
target bonus under the Multi-Year Award in each of the two most recently
completed fiscal years, the Pro-Rated Multi-Year Award for such Multi-Year Award
shall be equal to the product of (i) the mid-range target bonus for the
Performance Period in which the Date of Termination occurs and (ii) the
Pro-Rating Fraction.
     15. “Pro-Rating Fraction” means a fraction, the numerator of which is the
number of days in the current fiscal year through the earlier of the Date of
Termination and Change in Control Date, as applicable, and the denominator of
which is 365.
     16. For purposes of Section 4.3 of the Agreement, the following terms shall
have the following respective meanings:
               (i) “Change in Ownership or Control” shall mean a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
               (ii) “Contingent Compensation Payment” shall mean any payment (or
benefit) in the nature of compensation that is made or made available (under
this Agreement or otherwise) to a “disqualified individual” (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

12



--------------------------------------------------------------------------------



 



               (iii) “Gross-Up Payment” shall mean an amount equal to the sum of
(i) the amount of the Excise Tax payable with respect to a Contingent
Compensation Payment and (ii) the amount necessary to pay all additional taxes
imposed on (or economically borne by) the Executive (including the Excise Taxes,
state and federal income taxes and all applicable employment taxes) attributable
to the receipt of such Gross-Up Payment. For purposes of the preceding sentence,
all taxes attributable to the receipt of the Gross-Up Payment shall be computed
assuming the application of the maximum tax rates provided by law.
     17. Termination “Without Cause” means:
               (a) Termination of the Executive’s employment for a reason other
than a Cause as defined in Section 3 of this Annex A; and
               (b) the Executive is entitled to consider as a unilateral breach
of his employment contract by the Company, any significant change in the
management of the Company (i) into which he would not have participated and
(ii) which calls into question the terms and conditions of his mission within
the Vistaprint Group. Upon satisfaction of the conditions (i) and (ii) above,
the Executive will be entitled to regard as constituting a unilateral change in
his employment contract the following changes: (a) a change of Chief Executive
Officer of the Vistaprint Group or other person to whom the Executive reports,
if not the Chief Executive Officer, or (b) a Change in Control.

13